121 Ga. App. 8 (1970)
172 S.E.2d 479
O'NEAL STEEL, INC.
v.
SMITH.
44545.
Court of Appeals of Georgia.
Decided January 8, 1970.
Smith, Cohen, Ringel, Kohler, Martin & Lowe, Sam F. Lowe, Jr., Robert W. Beynart, Jones, Cork, Miller & Benton, Edward L. Benton, for appellant.
Adams, O'Neal, Steele, Thornton, Hemingway & McKenney, Hardy Gregory, Jr., Robert S. Slocumb, for appellee.
EBERHARDT, Judge.
Certiorari having been granted by the Supreme Court to our judgment in O'Neal Steel, Inc. v. Smith, 120 Ga. App. 106 (169 SE2d 827),[1] and that court having remanded the case to us for disposition in compliance with a ruling made by it in Bauer International Corp. v. Cagles, Inc., 225 Ga. 684 (171 SE2d 314), our judgment of July 1, 1969, is hereby vacated. But nevertheless the judgment of the trial court is reversed in accord with the holding in Bauer that the word "nonresident" as used in the "Long Arm Statute" (Ga. L. 1966, p. 343) did not, prior to April 12, 1968, the effective date of the amendment of 1968 (Ga. L. 1968, pp. 1419, 1420; Code Ann. § 24-117), authorize service thereunder upon corporations, for that the amendment, by its own terms is not to be given retrospective effect. See also Buckhead Doctors' Bldg., Inc. v. Oxford Finance Companies, Inc., 120 Ga. App. 516 (171 SE2d 365). It appears that if there is a cause of action here it arose about November 3, 1966, and that this suit is against a corporation. Consequently, defendant's attack upon the service of process under the "Long Arm Statute" and upon the jurisdiction of the court should have been sustained.
Judgment reversed. Bell, C. J., and Deen, J., concur.
NOTES
[1]  See and compare Columbia Nitrogen Corp. v. Struthers Well Corp. (S.D. Ga. Dec. 1969) F. Supp.